Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

This office action is in response to the reply filed on 12/22/21.  In the reply, the applicant elected with traverse, Species A, Fig. 3A (gas pressure regulator).  Claims 1, 10-13, 17 amended; claims 5-6, 19-20 withdrawn; claim 9 canceled; claims 1-8, 10-14, 16-21 are pending.  Claims 1-4, 7-8, 10-14, 16-18, 21 are being examined on the merits herewithin.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/20; 2/13/20; 2/13/20 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 7-8, 10-13, 17-18, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boe Technology Group (WO 2016/183981) (“Boe”).
Boe discloses: A liquid transfer control device 20 (Fig. 3), comprising: a tube carrier 10, configured to accommodate at least one portion of a tube 102; a flow rate sensor 202 (see page 15, lines 11-16,19-22), (drops of flow rate are sent to the communication module), arranged in the tube carrier and configured to detect a flow rate of liquid transferred in the tube; a regulator 103, arranged in the tube carrier and configured to regulate the flow rate of the liquid transferred in the tube; and a controller 203, coupled to the regulator and the flow rate sensor and configured to output a control signal to the regulator based on the flow rate detected by the flow rate sensor, wherein, the regulator is further configured to, in response to the control signal outputted by the controller, regulate the flow rate of the liquid in the tube accommodated in the tube carrier (see page 15, lines 19-22); the liquid transfer control device further comprises: a physical sign detector 201 configured to detect physical sign information of a human body connected to the tube; wherein the controller 203 is further configured to acquire the physical sign information detected by the physical sign detector, and output the control signal to the regulator 103 based on the physical sign information, so that the regulator regulates the cross-sectional area of the tube accommodated in the tube carrier in 
Claim 7: the controller is further configured to output the control signal to the regulator in response to a detection result that the flow rate detected by the flow rate sensor falls outside a first predefined value range. See page 15 lines 11-22.
Claim 8: further comprising: a first alarm 104 (Fig. 6), arranged on the tube carrier and configured to send first alarm prompt information; wherein the controller is further configured to, in response to a detection result that the flow rate detected by the flow rate sensor falls outside the first predefined value range, send a first alarm signal to the first alarm, the first alarm is further configured to send the first alarm prompt information in response to the first alarm signal.  See page 16 lines 21-33
Claim 10: the controller 203 is further configured to output the control signal to the regulator 103 in response to a detection result that the physical sign information detected by the physical sign detector falls outside a second predefined value range; at least a portion of the flow rate sensor is inserted into the tubular fluid container; or the flow rate sensor is arranged outside the tubular fluid container.  See page 15 lines 23-28
Claim 11: further comprising: a second alarm configured to send second alarm prompt information; wherein the controller is further configured to, in response to the detection result that the physical sign information detected by the physical sign detector falls outside the second predefined value range, send a second alarm signal to the second alarm; the second alarm is further configured to 
Claim 12: the physical sign detector 201 is arranged on a wearing member 30 (Fig. 2), the wearing member is fixable onto a human body, and in a case that the wearing member is fixed to the human body, the physical sign detector is capable of detecting the physical sign information of the human body, and the liquid transfer control device further comprises: a first wireless transceiver coupled to the physical sign detector and arranged on the wearing member; and a second wireless transceiver coupled to the controller and arranged on the tube carrier; wherein the physical sign information detected by the physical sign detector is transmitted to the second wireless transceiver via the first wireless transceiver and the controller acquires the physical sign information from the second wireless transceiver.  See page 15 lines 7-33
Claim 13: further comprising: a display 205 (Fig. 5) configured to acquire and display the flow rate detected by the flow rate sensor and the physical sign information detected by the physical sign detector.  See page 16 lines 14-22
Claim 17: the physical sign sensor comprises at least one of a body temperature detector, a pulse detector, or a blood pressure detector. See page 14 lines 15-16
Claim 18: the wearing member 30 further comprises an auxiliary controller, the auxiliary controller is configured to be coupled to the first wireless transceiver 
Claim 21: the liquid transfer control device according to claim 1; and a tube 102 configured for transferring liquid, wherein at least one portion of the tube is accommodated in the tube carrier. See above and Figs. 1-6

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boe in view of Kramer et al. (US 2011/0196304) (“Kramer”).
	Boe discloses the invention as substantially claimed, including a tube regulating mechanism but does not directly disclose the mechanism (regulator) to regulate a cross-sectional area of the tube by regulating a gas pressure within the tubular fluid container in accordance with claims 2-4.  Kramer, in the analogous art, teaches the features claimed in claims 2-4, see Fig. 5 [0103].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the box body containing a servo motor and lead screw to adjust the flow with the apparatus as taught by Kramer to properly control the fluid flow via a tube regulating mechanism.  According to claim 14, the display 512 in Kramer allow for input and adjustment by a user [0180].  This being touch screen capable is common in the art and thus unpatentable.
Claim 16: the tubular fluid container (Fig. 5) (118,222,318) further comprises a second outer wall (122,212,312)  located away from the tube 122, the flow rate sensor 524 is arranged outside the second outer wall of the tubular fluid container. (Fig. 5) ([0103]





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783